

Exhibit 10.2


February 3, 2015








Mr. Alan N. Braverman
Senior Executive Vice President, General Counsel and
Secretary of The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521


Dear Mr. Braverman:


Reference is made to your employment agreement with The Walt Disney Company (the
“Company”), dated September 27, 2013 (the “Agreement”), which is scheduled to
expire on March 31, 2016 (the “Expiration Date”). In connection therewith, you
and the Company hereby agree to the following:


1.
Your employment by Company shall be extended through March 31, 2018 pursuant to
the terms in effect as of the Expiration Date. In this regard, the definition
“Scheduled Expiration Date in Section 5(e) of the Agreement is hereby amended to
read “Scheduled Expiration Date means March 31, 2018.”



2.
Commencing as of January 1, 2015, your Base Salary shall be $1,500,000, and any
subsequent Base Salary shall be no less than $1,500,000.



3.
The reference to the Company’s 2016 fiscal year in the last sentence of Section
3(b) of the Agreement is hereby amended to read “...Company’s 2018 fiscal year.”



Except as specified above, the Agreement shall otherwise continue in accordance
with its terms. Defined terms used, but not defined, in this letter have the
meanings ascribed thereto in the Agreement. If you agree that the foregoing sets
forth our full understanding regarding the amendment of the Agreement, please
evidence your agreement and acceptance by counter-signing two copies of this
letter where indicated below, returning one executed copy to us.


THE WALT DISNEY COMPANY


By: /s/ M. JAYNE PARKER


Title:
Executive Vice President and Chief Human Resources Officer



Date: February 4, 2015




/s/ ALAN N. BRAVERMAN
Alan N. Braverman

